AFFIRMED and Opinion Filed May 5, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00340-CR

                 JONATHAN ASHLEY JOHNSON, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 2-19-0967

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Smith
      The State indicted appellant Johnathan Ashley Johnson with the second-

degree offense of aggravated assault with a deadly weapon. The jury found him

guilty. The trial court assessed punishment, enhanced by a prior felony conviction,

at thirty-five years’ imprisonment. In a single issue, appellant argues the evidence

was legally insufficient to support his conviction because no rational jury could

conclude his hands constituted a deadly weapon.          Because the evidence was

sufficient to support his conviction, we affirm the trial court’s judgment.



                                       Background
       Appellant and Amanda Paramore’s relationship was “great” until they got

involved with drugs. Their relationship deteriorated, and fights often escalated into

violence and police intervention.

       On October 18, 2019, appellant and Amanda, along with the couple’s twin

six-month-old daughters, went to a hotel in Royce City. After a long day at work,

Amanda wanted to go to bed. Appellant got angry when she did not want to talk and

left. He returned shortly thereafter, and a fight ensued. Appellant repeatedly

punched Amanda in the face and twisted her neck. Appellant said he wanted to kill

her.

       Amanda did not immediately report the incident because she was used to

appellant’s behavior and “didn’t really see the point.” She changed her mind when

CPS told her she needed to report the incident, or they would take away her children.

       On October 30, 2019, Amanda met with Sergeant Jaime Torrez to discuss the

incident. He noticed some bruising and discoloration on the right side of her face,

her eye, her check, and her neck. He described Amanda’s demeanor as very scared,

uncomfortable, and fidgety because she was worried appellant would see her car at

the police station.

       The State subsequently indicted appellant as follows:

       [O]n or about the 18th day of October, 2019 . . . [defendant] did then
       and there intentionally, knowingly, or recklessly cause bodily injury to
       Amanda Paramore by punching Amanda Paramore in the face or head,
       and by forcefully twisting Amanda Paramore’s neck, and the defendant


                                         –2–
      did then and there use or exhibit a deadly weapon, to wit: defendant’s
      hands, during the commission of said assault [.]

      Sergeant Torrez obtained an arrest warrant for appellant. They made several

unsuccessful attempts to apprehend him. Appellant was arrested on February 23,

2020. When the case went to trial, Amanda was a reluctant witness the State

subpoenaed to testify. A jury convicted appellant of aggravated assault with a deadly

weapon. The trial court assessed punishment, enhanced by a prior felony conviction,

at thirty-five years’ imprisonment. This appeal followed.

                       Standard of Review and Applicable Law

      In reviewing a legal sufficiency challenge, we examine the evidence to

determine whether any rational trier of fact could have found the essential elements

of the offense beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,

319 (1979); see also Davis v. State, No. 05-08-01683-CR, 2011 WL 5142427, at *2

(Tex. App.—Dallas Nov. 1, 2011, no pet.) (op. on remand, not designated for

publication). We review all the evidence in the light most favorable to the verdict

and assume the trier of fact resolved conflicts in the testimony, weighed the

evidence, and drew reasonable inferences supporting the verdict. See Rollerson v.

State, 227 S.W.3d 718, 724 (Tex. Crim. App. 2007).

      The Texas Penal Code defines a “deadly weapon” as “anything that in the

manner of its use or intended use is capable of causing death or serious bodily

injury.” TEX. PENAL CODE ANN. § 1.07(17)(B). A hand is not per se a deadly

weapon but may be a deadly weapon depending on the evidence shown. See Lane
                                   –3–
v. State, 151 S.W.3d 188, 191 (Tex. Crim. App. 2004) (citing Turner v. State, 664

S.W.2d 86, 90 (Tex. Crim. App. 1983)); see also Little v. State, No. 05-14-00697-

CR, 2015 WL 5022283, at *4 (Tex. App.—Dallas Aug. 25, 2015, pet. ref’d) (mem.

op., not designated for publication).

      The State is not required to prove that appellant actually intended to cause

serious bodily injury or death or that his hands actually caused serious bodily injury

or death. Tucker v. State, 274 S.W.3d 688, 691 (Tex. Crim. App. 2008); Hopper v.

State, 483 S.W.3d 235, 239 (Tex. App.—Fort Worth 2016, pet. ref’d). If the totality

of the evidence showed appellant’s hands were capable of causing serious bodily

injury or death in the way he used them, the jury was authorized to find that

appellant’s hands qualified as a deadly weapon. Hopper, 483 S.W.3d at 239.

      The totality of the evidence that a jury may consider in determining whether

an object was used as a deadly weapon includes the physical proximity between the

victim and the object, any threats or words used by appellant, the manner in which

appellant used the object, testimony by the victim that she feared death or serious

bodily injury, and testimony that the object had the potential to cause death or serious

bodily injury. Id. Injuries, if any, inflicted on the victim are also considered in

determining whether a hand was used as a deadly weapon. Lane, 151 S.W.3d at 191;

see also Yates v. State, No. 05-09-01214-CR, 2011 WL 2176654, at *4 (Tex. App.—

Dallas June 6, 2011, pet. ref’d) (mem. op., not designated for publication). No one

factor is determinative, and each case must be examined on its own facts. See

                                          –4–
Goodemote v. State, No. 04-20-00209-CR, 2021 WL 2667688, at *3 (Tex. App.—

San Antonio June 30, 2021, pet. ref’d) (mem. op., not designated for publication).

                                    Discussion

      In a single issue, appellant challenges the legal sufficiency of the evidence

supporting the deadly weapon finding. Considering the totality of the circumstances

in the light most favorable to the verdict, the evidence supports the jury’s finding

that appellant used his hands as a deadly weapon during the assault.

      Amanda’s testimony indicated appellant was near her. See Hopper, 483

S.W.3d at 239 (physical proximity between victim and object relevant to deadly

weapon consideration). Amanda described appellant punching her in the face and

causing her to fall. She explained how appellant kept “trying to twist [her] head

around” and break her neck. She kept moving her neck with him and contorting her

body so he could not break it. Id. (considering manner in which object used).

      Appellant said he wanted to kill her. Id. (considering threats and words used

in determining whether object used as a deadly weapon). After twisting her neck,

he beat her face so badly that she described it as “embarrassing.” She estimated

appellant punched her more than ten times with a closed fist. She lost consciousness

at some point but was unsure for how long. She woke up to appellant holding her,

apologizing, and saying, “I’m sorry. Please don’t die.”

      Pictures taken a few days after the assault showed her deeply bruised eyes and

almost completely black right ear. Another picture showed bruising on her lower

                                        –5–
jaw and neck. She had pronounced bruising on her face for about two weeks. For

about six weeks, she suffered effects from a concussion, including problems laying

down and sitting up, pain on the right side of her face, and she experienced head

spinning and pounding. See, e.g., Lane, 151 S.W.3d at 199 (concluding hands used

as deadly weapon when defendant punched victim causing a concussion,

unconsciousness, bruising, nausea, vomiting, dizziness, and pain); see also Goss v.

State, No. 05-05-00463-CV, 2006 WL 874283, at *2 (Tex. App.—Dallas Apr. 6,

2006, pet. dism’d) (mem. op., not designated for publication) (concluding hands

used as deadly weapon when defendant grabbed victim by the throat, choked her

causing her to struggle to breathe, and she thought she was going to die). Though

appellant had beaten her in the past, Amanda testified this beating was “probably the

worst one.”

      Sergeant Torrez testified he believed appellant used his hands as a deadly

weapon because of the bodily injury caused by appellant’s repeated punching of

Amanda’s face and twisting her neck to the point the neck normally stops, which

caused her headaches and facial bruising.       See Hopper, 483 S.W.3d at 239

(considering testimony that object had potential to cause death or serious bodily

injury in totality of circumstances review). He testified her facial assault was the

worst he had seen in his twenty-three years’ experience.

      Appellant cites Davis v. State, 533 S.W.3d 498 (Tex. App.—Corpus Christi-

Edinburg 2017, pet. ref’d), a rare case concluding that the evidence was legally

                                        –6–
insufficient to support a deadly weapon finding, to argue the evidence was legally

insufficient to support his conviction. That case, however, is easily distinguishable.

The victim in Davis did not testify that he was afraid for his life or for being seriously

injured during the fight, and unlike Amanda, he never lost consciousness from being

hit in the head with closed fists. Instead, he received “a few punches” from the

defendant that caused some bruising, a facial laceration requiring stitches, and a brief

trip to the emergency room. Id. The fact that Amanda did not seek medical

treatment does not minimize the extent of her injuries or foreclose the jury’s

determination that appellant used his hands as a deadly weapon.

      After due consideration and taking into account the specific acts and injuries,

we conclude that the evidence was sufficient to persuade a rational trier of fact

beyond a reasonable doubt that appellant used his hands as deadly weapons as

defined under the penal code. We overrule appellant’s sole issue.

                                      Conclusion

      The judgment of the trial court is affirmed.



                                             /Craig Smith/
                                             CRAIG SMITH
Do Not Publish                               JUSTICE
TEX. R. APP. P. 47.2(b)
210340F.U05




                                          –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JONATHAN ASHLEY JOHNSON,                     On Appeal from the 439th Judicial
Appellant                                    District Court, Rockwall County,
                                             Texas
No. 05-21-00340-CR          V.               Trial Court Cause No. 2-19-0967.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Schenck and Osborne
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered May 5, 2022




                                       –8–